Case 1:20-cr-00166-ALC Document 29

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

x
UNITED STATES OF AMERICA,
-against-
Corey Williams,
Defendants.,
x

ANDREW L. CARTER, JR., District Judge:

Filed O9MSB@ spNRage 1 of 1

DOCUMENT ELECTRONIC
FILED ay

DOC#:

DATE FILED: $= 6-Zy__

20 Cr.166 (ALC)
ORDER

The August 31, 2021 status conference is converted to a change of plea hearing and

adjourned to September 9, 2021 at 12:00 p.m.

Accordingly, it is ORDERED: the time from August 31, 2021 through September 9, 2021
is excluded in the interests of justice from all calculations under the Speedy Trial Act, pursuant to

18 U.S.C. § 3161(h)(7)(A).

SO ORDERED.

 

Dated: New York, New York — oo
August 5, 2021 Y (Lae Oo ~

ANDREW L. CARTER, JR.
UNITED STATES DISTRICT JUDGE

 

 
